 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestinghouse Electric Supply Company (WESCO), aDivision of Westinghouse Electric Corporation andWarehouse Employees Union Local 570, Affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca. Case 5-CA-8377September 27, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn June 14, 1977, Administrative Law JudgeMarvin Roth issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief and the General Counsel fileda brief in response to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,'findings,2and conclusions3of the AdministrativeLaw Judge and to adopt his recommended Order asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Westinghouse Electric Supply Company (WES-CO), a Division of Westinghouse Electric Corpora-tion, Baltimore, Maryland, its officers, agents,successors, and assigns shall take the action set forthin the said recommended Order, as so modified:1. Delete paragraphs l(b) and (e) and reletterparagraphs accordingly.2. Insert the following as paragraph l(e):"(e) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act."3. Substitute the attached notice for that of theAdministrative Law Judge.I We do not adopt the Administrative Law Judge's finding thatRespondent violated Sec. 8(a)(l) of the Act by promising benefits toemployee Miller inasmuch as such a violation was not alleged in thecomplaint, as amended, and the matter was not fully litigated.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,232 NLRB No. 63Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.3 The Adnministrative Law Judge recommends a bargaining order remedywhich extends beyond the warehouse employees unit in the instant case toall units at all of Respondent's facilities. There is insufficient basis for such abroad remedy. Therefore, we shall issue our usual order in this type of casewith respect to the violation of Sec. 8(aX5). We shall, however, requireRespondent to cease and desist from "in any other manner" interferingwith, restraining, or coercing employees in the exercise of their Sec. 7 rights,rather than "in any like or related manner" as recommended by theAdministrative Law Judge. Respondent's attempt to nd itself of the Unionas the bargaining representative of the unit employees warrants theinclusion of such a remedial provision in our Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had an opportuni-ty to present their evidence, The National LaborRelations Board has found that we violated theNational Labor Relations Act and has ordered us topost this notice and to carry out its provisions:WE WILL NOT refuse to bargain collectively withWarehouse Employees Union Local 570, as theexclusive bargaining representative of our em-ployees in the following appropriate unit:All warehousemen, including counter-men, employed at our Baltimore, Maryland,location but excluding truckdrivers, janitors,service department employees, professionalemployees and supervisors as defined in theAct.WE WILL NOT interrogate employees concern-ing their own or other employees' attitude towardsaid Warehouse Employees Union or any otherlabor organization.WE WILL NOT solicit employees to sign decerti-fication petitions, to abandon said Union, or anyother labor organization, as their bargainingrepresentative, to solicit their fellow employees toabandon such labor organization as their repre-sentative, or to report on the attitude of anyemployee toward a labor organization.WE WILL NOT threaten employees that we willunlawfully refuse to bargain with said Union, orany other labor organization, which is thelawfully designated or selected representative ofour employees in an appropriate unit.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed in Section 7 of the Act.WE WILL recognize and, upon request, bargaincollectively with the above-named Union as theexclusive representative of all employees in the392 WESTINGHOUSE ELECTRIC SUPPLY COMPANYappropriate unit described above, with regard torates of pay, hours of employment, and otherterms and conditions of employment, includingthe terminations of Robert Miller and BrightlyStewart, and, if an understanding is reached,embody such understanding in a signed agree-ment.WESTINGHOUSE ELECTRICSUPPLY COMPANY(WESCO) A DIVISION OFWESTINGHOUSE ELECTRICCORPORATIONDECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge: This case washeard at Baltimore, Maryland, on April 5, 1977. Thecharge and amended charge were filed, respectively, onJanuary 20 and February 16, 1977, by Warehouse Employ-ees Union Local 570, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (herein called the Union). Thecomplaint, which issued on February 17, 1977, and wasamended at the hearing, alleges that Westinghouse ElectricSupply Company (WESCO) (herein called the Company orRespondent), violated Section 8(aX)() and (5) of theNational Labor Relations Act, as amended. The gravamenof the complaint is that the Company allegedly hasunlawfully refused to bargain with the Union, the incum-bent representative of a unit of the Company's employees,and has instead engaged in an unlawful course of conductdesigned to undermine the Union's status, thereby taintingany asserted good-faith doubt concerning the Union'smajority status. The Company's answer denies the commis-sion of the alleged unfair labor practices. All parties wereafforded full opportunity to participate, to present relevantevidence, to argue orally, and to file briefs.Upon the entire record in the case' and from myobservation of the demeanor of the witnesses, and havingconsidered the arguments of counsel and the briefssubmitted by General Counsel and by Respondent, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Company, a Pennsylvania corporation, is engaged inthe sale of electrical supplies and equipment to industrial,commercial, and construction enterprises, inter alia, at itsBaltimore, Maryland, branch, the location involved in thiscase. The Company, annually receives at its Baltimorebranch, in interstate commerce, materials and suppliesvalued in excess of $50,000 from points located outside theState of Maryland. I find, as the Company admits, that it isi I hereby grant General Counsel's unopposed motion to correct thetranscript to reflect that Einolrs affidavit was admitted into evidence asG.C. Exh. 8.an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.1. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THE BARGAINING UNIT INVOLVEDSince 1953, and until the events which gave rise to thiscase, the Union was recognized as the collective-bargainingrepresentative of a unit of the Company's employeesconsisting of all warehousemen, including countermen.employed at the Company's Baltimore branch, but exclud-ing truckdrivers, janitors, service department employees,professional employees and supervisors as defined in theAct. At all times material, and more specifically, fromOctober 12, 1976, until March 1977,2 the unit consisted offour employees: Working Warehouse Leader RobertMiller, Receiving-Shipping Clerks Robert Farran andBrightly Stewart, and Counterman Joseph Esposito. Stew-art was the union shop steward. The Company and theUnion were parties to a series of collective-bargainingcontracts covering the unit, the most recent of which wasexecuted on February 10, 1975, effective from January 1,1975, through December 31, 1976. The contract providedfor a union shop and checkoff of union dues. All fouremployees were company employees and union membersof long standing. Robert Farran, the employee with theleast seniority, had been working for the Company sinceAugust 1973. All four remained union members as of thedate of this hearing (April 5), including Miller and Stewart,whose employment had terminated on March 5 and 29,respectively. At no time did any of the employees attemptto quit the Union, or request revocation of their checkoffauthorizations, even after the contract expired. Rather, theCompany, by Branch Manager Henry Einolf, notified theemployees on or about March 1, that checkoff would beterminated.rV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Union's Request for Contract Negotiationsand the Company's ResponseOn October 12, the Union sent a letter to Einolf notifyingthe Company of its desire to terminate or modify theexisting contract, offering to meet for the purpose ofnegotiating a new or modified contract, and indicating thatthe Union was in the process of preparing its proposal. Byletter of October 18, Einolf acknowledged the letter andrequested receipt of the Union's proposal "as soon aspossible." By letter of November 18, Union Secretary-Treasurer Anthony Monti submitted the Union's propos-als, and requested that Einolf contact Monti for thepurpose of commencing negotiations. The proposals werein sum, for a I-year contract, $1 wage increase for eachemployee, a cost-of-living clause, two additional holidays,a self-contributory pension program, and retroactivity to2 All dates herein refer to the period from October 1976 to April 1977,unless otherwise indicated.393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanuary 1, if negotiations went beyond that date. Montiinadvertently failed to indicate that the proposed wageincrease referred to the hourly rate. Having received noresponse, the Union, by Business Representative RobertTurner, telephoned Einolf in early December and request-ed negotiations. Einolf told Turner that other corporateofficials were going over the proposals, and "as soon as itgot back" to him he would be in touch with Turner. Einolfmade a reference to the wage increase proposal, i.e.,whether it was hourly or weekly, which Turner in histestimony described as sarcastic and which Einolf de-scribed as joking. In any event, Einolf understood theproposal to be for an hourly increase. Turner asked forretroactivity if negotiations went beyond December 31.3Einolf agreed. Turner asked for a confirming letter. Einolfqueried why he couldn't simply tell the employees. Turnerrenewed his request, and Einolf agreed to send a confirm-ing letter on retroactivity. In fact, he never did, althoughTurner renewed his request in their next telephoneconversation which took place in late December. Einholfinitially testified that Turner asked for and he agreed toretroactivity, and that he could not recall anything elsebeing said. However, in response to a leading questionfrom company counsel, Einolf admitted that he hadpromised to send a confirming letter. This was not the onlyinstance in which Einolf changed his testimony as to amaterial matter.Einolfs son died on January 3. Einolf remained out forthe balance of the week, was away from his office oncompany business from January 9 through I1, andreturned to his office on Wednesday, January 12. Turnertelephoned Einolfs office in the second week of Januaryand was told that his son had died, which was true; but wasnot the reason for his absence during the first part of thatweek. After this call, Turner and Steward Stewart discussedtheir mutual concern over the fact that negotiations hadnot yet begun, although the 1975-76 contract had expired.Turner called again and this time reached Einolf, who toldTurner that he had heard from his supervisors and wouldhave a proposal sent to him. No such proposal was eversent. In fact, at least according to the testimony of Einolf,he never received any substantive advice from othercompany officials on contract proposals. Rather, the onlything he received from them were forms for a decertifica-tion election, but Einolf did not disclose this to Turner. Atthis point, Turner requested the assistance of UnionBusiness Representative Charles Stansbourge, who hadmore experience in that capacity than Turner. On January17, Stansbourge telephoned Einolfs office and was toldthat he was not in. He tried again on January 18 and gotthe same answer. On each occasion he first identifiedhimself as a union representative. In the meantime, onJanuary 17, Stansbourge heard from Steward Stewart ofrumors that there might not be negotiations, and, onJanuary 19, Stewart reported that the Company was sayingthat there was going to be an election. Union OfficialsStansbourge and Monti then went to the Company'sfacility, and were again told that Einolf was not in. They: Einolf testified that retroactivity was not discussed until their nextconversation. For reasons which will be discussed in this Decision, I creditTurner.returned to the union hall, again called Einolf's office,getting the usual answer, and left a message that, if theyreceived no response, they would pull out the employees.4At this point (it is not clear who called), Einolf toldStansbourge that there would be no negotiations becausethe Company had filed a petition for a Board election. Atno time from his receipt of the Union's proposals inNovember until his January 19 refusal to negotiate didEinolf communicate or even attempt to communicate withthe Union.Einolf's attempted explanations of the Company'sevident procrastination and ultimate outright refusal tobargain were pervaded with inconsistencies and inherentlyimplausible testimony. His testimony constituted a virtualimplied admission that the Company had intentionallyavoided negotiating with the Union even prior to Decem-ber 30 when, according to Einolf, he first talked toemployees Miller and Farran about an election. Einolftestified that as branch manager he had total and completeresponsibility for the branch, including collective bargain-ing. He further testified that on January 18, acting on hisown initiative, he drafted counterproposals which heintended to submit to the Union and which activity tookhim a total of one-half hour. In light of these admissions,Einolf was unable to give any plausible explanation why itwas necessary for him to wait 2 months for advice oncontract proposals which was not forthcoming. Accordingto Einolf, he submitted the Union's proposals to C. A.Rivers, the Company's regional manager in Philadelphia,who in turn informed Einolf that he would forward theproposals to corporate headquarters in Pittsburgh. Einolffurther testified that in mid-December, after Turner called,he called Rivers, who told him that he (Rivers) was notready. Einolf initially testified that he asked Rivers whenhe would be ready, and that Rivers answered that he didn'tknow. When confronted with a contrary statement in hisaffidavit, Einolf then changed his testimony, stating that hedid not ask Rivers when he would be ready because he(Einolf) was too busy. Parenthetically, it might be notedthat at this point Einolf was subsequently not too busy tobadger employees Miller and Farran into abandoning theirsupport for their union. Einolfs purported explanation forhis failure to respond to the Union's telephone calls inJanuary was equally implausible. Einolf testified that hedid not instruct his secretary to tell the Union that he wasunavailable, and that he received no messages that theUnion had called. Einolf initially testified that "mysecretary's instruction," with respect to "any caller," "is tolet me know who is calling." Thereafter, Einolf testifiedthat, when a caller leaves a message, his secretary will saywhere he is, but that otherwise she is instructed "to donothing." However, on cross-examination, Einolf testifiedthat he had no policy concerning callers who did not leavemessages. The inescapable inference from this inconsistenttestimony was that Einolf had a special policy when itcame to calls from the Union. Einolf also indicated that hewas in his office during the period from January 12 to 19;indeed, during this period he was busily engrossed in his4 Stansbourge testified that on the advice of the Union's attorney, theyinstead filed the instant unfair labor practice charge.394 WESTINGHOUSE ELECTRIC SUPPLY COMPANYattempts to get Miller and Farran to sign a decertificationpetition. I do not credit the testimony of Einolf, and I findthat he deliberately avoided communicating with theUnion concerning their requests for negotiations. Viewingthe entire period from November 18 to January 19, it isimmaterial for purposes of Section 8(a)(5) and 8(d) of theAct whether the responsibility for the Company's avoid-ance of its bargaining obligations rested with Einolf or withhigher corporate officials who did not testify in this case orotherwise explain their inaction in this regard. I find thatfollowing the Company's receipt of the Union's contractproposals, the Company violated Section 8(aX)(5) and (1) ofthe Act by failing and refusing to comply with its statutoryobligation to meet and bargain with the Union concerningthe negotiation of a contract. I further find, in light ofEinolf's testimony concerning his communications withRivers, and in light of additional evidence discussed infra,concerning the election petition, that Einolf was actingpursuant to a policy dictated by officials at corporateheadquarters in Pittsburgh. While, as indicated, thisfinding does not affect the merits of the case, it issignificant with regard to the remedy, as will be discussedherein.B. The RM Petition and the Company's Dealingswith its EmployeesEinolf testified that on January 18, when he wasostensibly drafting counterproposals for submission to theUnion, he was not withdrawing recognition from theUnion. The next day, Einolf filed an election petition (5-RM-811) which was subsequently blocked by the instantcomplaint. On the basis of his action in filing the petition,Einolf expressly refused to negotiate with the Union. Froman objective standpoint, nothing happened on January 18or 19 which could have changed the Union's representativestatus. Einolfs explanation for his action on January 19was that, acting on his own, he went to the Board'sRegional Office, intending to file a decertification (RD)petition which employees Miller and Farran had declinedor failed to sign, that he learned for the first time, from theRegional Office, that an employer could file an RMpetition, and that acting on the advice of the Region'srepresentative, he did so, thereby terminating a 24-yearbargaining relationship. Einolf further testified that he didso without the benefit of advice from company counsel,and without consulting with Company Employee RelationsManager Dick Swan, who furnished him with decertifica-tion petition forms, or with his immediate superior, DistrictManager R. E. Cook, whose office adjoined that ofEinholf, although Cook had ostensibly asked Einholf tokeep him posted on decertification activity. Einolfs storywould be questionable enough if he were the proprietor ofa small firm, but in the case of a large corporation, it canfairly be characterized as frivolous. Einolfs testimonyconcerning the actions of the Board's Regional Officerepresentative reflects not the truth, but rather Einolfsknowledge that he could attribute any statement or actionI I find without merit the Company's argument that Miller and Stewartshould be discredited because of the circumstances or alleged circumstancesof their terminations, particularly when considered in the light of Einolfsdemonstrated lack of credibility concerning matters which lay at the heart ofto Board personnel, no matter how incredible, secure in theknowledge that that person would not be called as awitness to contradict him.In support of the RM petition, Einolf concurrently filedwith the Board's Regional Office a handwritten letterwhich he personally signed. The text of the letter stated asfollows:On December 30, 1976, two members (2) of theWarehouse Employees Local Union #570 indicatedtheir desires to me to eliminate the Union as theirrepresentative in future bargaining with WestinghouseElectric Supply.In light of this conversation and at their request,Westinghouse Electric Supply Co hereby file [sic]Petition for RM -Representation.The next day (January 20), at the request of the RegionalOffice, Einolf submitted a followup letter in which heidentified Miller and Farran as "[t]he two men who spoketo me regarding elimination of the Union." In hisinvestigatory affidavit, dated February 4, Einolf againcategorically reiterated that both Miller and Farran toldhim that they wanted to "eliminate" the Union. However,in his testimony at the hearing, Einolf impliedly concededthat his prior statements to the Regional Office were falsein two material respects. First, Einolf never testified thatFarran expressed a desire to "eliminate the Union."Rather, according to Einolf, Farran said that "he had notalways been prounion in his life, but he would like anopportunity to have an election." Second, even accordingto Einolfs testimony, neither Miller nor Farran requestedhim to file the RM petition. Rather, Einolf conceded thatMiller refused to sign a petition for an election, and thatFarran never returned the petition form which Einolf gavehim.In support of the complaint, General Counsel presented,in addition to the testimony of Business RepresentativesTurner and Stansbourge, the testimony of all four bargain-ing unit employees. The Company presented the testimonyof Einolf and, in addition, the testimony of his subordinate,Branch Administration Manager Leslie Houg, concerningcertain peripheral aspects of the case. While I have somereservations concerning the testimony of Miller, I havefound the employees' testimony to be substantially andmaterially credible. Brightly Stewart, in particular, im-pressed me as a candid person. In contrast, as I haveindicated, Einolf repeatedly demonstrated his lack ofreliability concerning material matters. Moreover, the factthat Miller and Farran have continuously maintained theirmembership in the Union, and never requested revocationof their checkoff authorizations, renders it unlikely thatthey would have expressed a desire to "eliminate" theUnion. Therefore, unless otherwise indicated, I havecredited the testimony of the employees concerning theirconversations and meetings with Einolf.5On or about December 30, Einolf requested Miller tocome into his office. They talked about the Union. Einolfthis case. No unfair labor practice charge was filed concerning theirterminations, and the merits of these terminations are not before me fordecision. However, as discussed infra, their terminations are a factor whichshould be considered in fashioning an appropriate remedy in this case.395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked Miller why he needed the Union. As he had donebefore, Miller complained and expressed his view that, aswarehouse leader, he should be receiving a greater paydifferential from the other unit employees. Einolf offered totry to get more for him, and also offered (either in this or asubsequent conversation), to pay for Miller's diet work-shop. Einolf asked Miller to ask the other employees if theywanted the Union in or out. He also asked Miller to getemployee Farran to go against the Union. Miller went outto get Farran.6Farran privately told Miller that he favoredthe Union, but he did not state his views to Einolf. Einolfresumed his discussion, asking if the employees wereinterested in getting rid of the Union, and telling them thatthey could thereby save $10 per month. Farran wasnoncommittal, and let Miller do the talking. Shortlythereafter, Farran left to return to work. Einolf askedMiller to get papers for an election. Miller answered that hedidn't know how to go about it. Einolf said that he wouldtake care of it.Immediately upon his return to the office in mid-January, Einolf again called Miller, and then Farran, intohis office. Before summoning Farran, Einolf asked Miller ifhe had succeeded in getting him out of the Union. He toldMiller that he had the papers. Einolf told the employeesthat he wanted a chance to show what he could do for themif the Union was not in, and that, if they did not like it aftera year, they could get the Union back in. Miller askedabout what the nonunion conditions would be, and Einolftold them. Einolf asked them to sign the election petitions.Miller and Farran refused to sign or initial the petitions.However, both agreed to take the forms with them. Farranremained noncommittal, and Miller said he would take thepapers home with him and look them over. The next day,or the following Monday (January 17), Miller returnedwith the papers unsigned. Miller told Einolf that his wifeadvised against signing them. Miller added that he wasfearful of what the Union might do and of going to court.7Einolf curtly told Miller to forget about it. Farran neverreturned with the papers, but he told Einolf that if he(Einolf) wanted an election he could go ahead. Shortlyafter Miller's refusal to sign, Branch AdministrationManager Houg approached Miller and asked him what hedid to upset Einolf, noting that it probably had somethingto do with the papers. Houg asked Miller to walk byEinolf's office and nod his head, thereby indicating that he(Miller) wanted an election.8Miller did so, whereuponEinolf asked him if he wanted an election. Miller answeredthat it was all right with him if Einolf wanted one, but thatall four employees were for the Union. Undaunted, Einolfproceeded to file the RM petition on January 19. In themeantime, as indicated, during the course of his meetings6 Miller did not testify that Farran was present in Einolrs office that day.However, Farran's testimony indicates that he was present during a portionof the interview.I There is no probative evidence that the Union ever threatened Miller inthis regard.Houg did not deny Miller's testimony concerning this conversation.9 Einolfs testimony concerning this last statement further demonstratedhis lack of credibility. All four employees distinctly remembered that Einolfmade this statement, and the fact that this case was heard under the rule ofexclusion of witnesses, lent further credence to their testimony. Einolf, whowas present throughout the hearing, made no reference to this or any similarstatement in describing the meeting in his investigatory affidavit. Instead,with Miller and Farran, Einolf deliberately avoidednegotiations with the Union.Shortly after filing the RM petition, Einolf called thewarehouse employees together and told them what he haddone. He claimed he did so because a couple of peopleexpressed a desire to have the Union out. At this point,Farran, who had previously been noncommittal underEinolf's interrogation, told Einolf that he was wasting histime because all of the employees were for the Union.Unfazed, Einolf told them that if he didn't succeed ingetting the Union out this year he would definitely tryagain the following year.9C. Analysis and Concluding FindingsI find that the Company, through Einolf, violatedSection 8(aXl) of the Act: by interrogating Miller andFarran about their attitude toward the Union; by interro-gating Miller about the attitude of his fellow employeestoward the Union; by soliciting Miller to persuade Farranto abandon the Union and to report Farran's views to him;by soliciting Miller and Farran to abandon the Union andsign petitions for a decertification election, and, by suchconduct, interrogating them by requesting or directingthem to disclose their attitude toward the Union. Similarly,the Company violated Section 8(a)(1) when Houg askedMiller to indicate that he wanted an election. I further findthat the Company, by Einolf, violated Section 8(aXl) bypromising benefits to Miller in order to persuade him toabandon the Union. ' Additionally, in view of the fact thatthe Company was unlawfully refusing to bargain with theUnion, I find, as alleged by General Counsel in its brief,that the Company violated Section 8(aX1) by Einolf'sstatement to the warehouse employees that, if unsuccessful,he would try again the following year. Einolf's statement,in the context in which it was made, constituted a threat toengage in a continuing or further unlawful refusal tobargain. Like Einolfs promise of benefits, the matter wasnot alleged in the complaint, but was fully and fairlylitigated, and a finding thereon is warranted. In the contextof these unfair labor practices, coupled with the Company'sconcurrent violation of its bargaining obligation, theCompany is precluded as a matter of law from invokingstatements or alleged statements of its employees as a basisfor withdrawing recognition from the Union. Moreover, asindicated, the Company has failed to show by credibleevidence that any of its employees expressly or impliedlyindicated that they no longer desired the Union as theirbargaining representative.General Counsel and the Company are in agreement asto the general principles of law applicable to the Compa-when his time came to testify, he concocted an altered version of thestatement.s0 The complaint does not allege an unlawful promise of benefits.However, the matter arose in the same series of conversations which are asubject of this case, the matter was fully litigated, and the questionsprepondered by company counsel and the testimony of Einolf indicated thatthey were aware that they were confronted with such an allegation. In thecontext in which the statements were made, Einolrs offer to try and getmore money for Miller, and to pay for his diet workshop, could fairly beinterpreted by Miller as a promise of benefits for the purpose of persuadinghim to abandon the Union.396 WESTINGHOUSE ELECTRIC SUPPLY COMPANYny's withdrawal of recognition. These principles, as statedby the Company in its brief, are "that an employer maywithdraw recognition from an incumbent union if itaffirmatively establishes either (I) that at the time ofwithdrawal of recognition, the Union in fact no longerenjoys a majority status; or (2) that the employer's refusalto bargain is based on a reasonably grounded doubt as tothe Union's continued majority status asserted in goodfaith, based on objective considerations and raised in acontext free of employer unfair labor practices." Applyingthese principles to the instant case, the Company's positionfails on all counts. The Union never lost its majority status(indeed, its unanimous support); the Company never hadan objective basis for questioning that status, and knew it;and the considerations advanced by the Company, if theyexisted at all, were brought about by the Company's ownunfair labor practices. The statements made by Miller andFarran were brought about by Einolfs own interrogationand related unlawful conduct, accompanied by his outspo-ken opposition to the Union, all in the context of anunlawful avoidance of the Company's bargaining obliga-tions. Even absent such unlawful conduct, nothing said byMiller or Farran furnished an objective basis for withdraw-ing recognition. While Miller complained about his wagedifferential, and Miller and Farran indicated that theywould go along with an election, these statements fell farshort of indicating, either expressly or impliedly, that theemployees no longer desired the Union to represent them.Indeed, the whole matter of a decertification election wasraised and persistently pressed by Einolf himself. Viewingthe evidence in its entirety, including the actions of Einolfand his testimony concerning his contacts with hissuperiors, the inference is warranted, and I so find, thatcorporate headquarters directed Einolf to avoid bargainingwith the Union while engaging in a campaign to underminethe Union's support, and to find some suitable pretext forwithdrawing recognition. Einolf carried out this directiveand the Company thereby violated Section 8(aX5) and (1)of the Act.CONCLUSIONS OF LAWi. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. All warehousemen, including countermen, employedat Company's Baltimore, Maryland, location, but exclud-ing truckdrivers, janitors, service department employees,professional employees and supervisors as defined in theAct, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4. At all times material, the Union has been, and is, theexclusive collective-bargaining representative of the Com-pany's employees in the unit described above.5. The Company has engaged in, and is engaging in,unfair labor practices within the meaning of Section 8(aX 1)and (5) of the Act, by failing and refusing to bargain ingood faith with the Union as the representative of theemployees in the appropriate unit, and by engaging in acourse of conduct designed to undermine the Union'sstatus as collective-bargaining representative.6. By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, the Company has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Company has committed viola-tions of Section 8(aXI) and (5) of the Act, I shallrecommend that it be required to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act. I shall recommend thatthe Company be ordered to recognize and, upon request,bargain with the Union as the bargaining representative ofthe employees in the appropriate unit, and to postappropriate notices.Two aspects of the remedy warrant specific discussion.As indicated, Brightly Stewart resigned in March when toldthat otherwise he would be fired, and the Companycontends that Robert Miller similarly terminated hisemployment. At the time, both employees, like Farran andEsposito, had been unlawfully deprived of the full benefitsof union representation, the Company having refused tobargain with the Union. The expired contract providedthat dismissals were subject to the grievance and arbitra-tion provisions of the contract. It is quite possible that, butfor the Company's unlawful refusals to bargain, Miller andStewart might not have resigned. Accordingly, I shall makeclear in the recommended Order that the Company'sobligation includes, if so requested by the Union, anobligation to bargain concerning the terminations of Millerand Stewart.The second aspect of the remedy relates to my findingthat the Company's unlawful course of conduct wasdirected from corporate headquarters in Pittsburgh. Thatcourse of conduct, for no apparent reason involving onlythe Baltimore facility, disrupted a bargaining relationshipwhich had functioned for nearly a quarter of a century inthis small and hitherto stable unit. It may well be morethan coincidental that, at the time of these events, litigationwas pending which culminated in a Board decisionestablishing a single-multiplant unit of the parent corpora-tion's employees represented by the International Union ofElectrical, Radio and Machine Workers, AFL-CIO-CLCand its affiliated locals. (Westinghouse Electric Corporation,227 NLRB 1932 (1977). There is a justifiable concern thatin reprisal, the Company may be taking a harder linetoward smaller, more vulnerable units. The involvement ofhigher corporate officials, and the indication of motiveswhich are not limited to this small unit, warrant a remedywhich specifically extends beyond the Baltimore facility.Accordingly, I shall recommed that the Order enjoin theCompany from refusing to bargain with any labororganization which it lawfully recognizes as the collective-bargaining representative of its employees in an appropri-ate unit.397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER"The Respondent, Westinghouse Electric Supply Compa-ny (WESCO), Baltimore Maryland, its officers, agents,successors, and assigns shall:1. Cease and desist from:(a) Refusing to bargain collectively with WarehouseEmployees Union Local 570, as the exclusive bargainingrepresentative of its employees in the following appropriateunit:All warehousemen, including countermen, employed atRespondent's Baltimore, Maryland, location, but ex-cluding truckdrivers, janitors, service department em-ployees, professional employees and supervisors asdefined in the Act.(b) Refusing to bargain collectively with any labororganization which it lawfully recognizes as the representa-tive of its employees in an appropriate bargaining unit atany location or locations.(c) Interrogating employees concerning their own orother employees' attitude toward said Warehouse Employ-ees Union or any other labor organizations(d) Soliciting employees to sign decertification petitions,to abandon said Warehouse Employees Union or any otherlabor organization as their bargaining representative, tosolicit other employees to abandon such labor organizationas their representative, or to report on the attitude of anyemployee toward a labor organization.(e) Promising benefits to employees in order to persuadethem to abandon said Warehouse Employees Union or anyI" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings. conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.other labor organization as their collective-bargainingrepresentative.(f) Threatening employees that it will unlawfully refuseto bargain with said Warehouse Employees Union or anyother labor organization which is the lawfully designated orselected representative of its employees in an appropriateunit.(g) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Recognize and, upon request, bargain collectivelywith the above-named Union as the exclusive representa-tive of all employees in the appropriate unit describedabove, with regard to rates of pay, hours of employment,and other terms and conditions of employment, includingthe terminations of Robert Miller and Brightly Stewart,and, if an understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Baltimore, Maryland, facility, copies of theattached notice marked "Appendix." 2Copies of saidnotice, on forms provided by the Regional Director forRegion 5, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.12 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."398